Name: Commission Regulation (EEC) No 2613/90 of 10 September 1990 on the supply of various lots of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9 . 90 Official Journal of the European Communities No L 248/ 11 COMMISSION REGULATION (EEC) No 2613/90 of 10 September 1990 on the supply of various lots of refined sunflower oil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^1) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1697 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 0 September 1 990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p . 6. O OJ No L 136, 26. 5 . 1987, p. 1 . ( «) OJ No L 204, 25. 7. 1987, p. 1 . 11 . 9 . 90No L 248/ 12 Official Journal of the European Communities ANNEX I 1 . Operation No ('): 346/90 2. Programme : 1990 3. Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A- 1 400 Vienna 4. Representative of the recipient (*) : UNRWA Field Supply and Transport Officer West Bank, PO Box 19149 Jerusalem, Israel 5. Place or country of destination : Israel 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3)(6); see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA2) 8. Total quantity : 440 tonnes net 9. Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  200-kg drums 0  the drums must carry the following wording : 'ACTION No 346/90 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD / DATE OF PRODUCTION . . 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing-landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 11 .  1 . 12. 1990 18 . Deadline for the supply : 17. 12. 1990 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 25. 9 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 10. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 11 .  15. 12. 1990 (c) deadline for the supply : 15. 1 . 1991 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders ( ®) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  11 . 9 . 90 Official Journal of the European Communities No L 248/ 13 ANNEX II 1 . Operation No (') : 347/90 2. Programme : 1990 3 . Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna 4. Representative of the recipient (z) : UNRWA Field Supply and Transport Officer West Bank, PO Box 19149 Jerusalem, Israel 5. Place or country of destination : Israel 6. Product to be mobilized : refined sunflower oil 7 . Characteristics and quality of the goods (J)(6): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.2) 8 . Total quantity : 275 tonnes net 9. Number of lots : one 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  200-kg drums Q  the drums must carry the following wording : 'ACTION No 347/90 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD / DATE OF PRODUCTION . . .' 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing-landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Ashdod 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 11 .  1. 12. 1990 18 . Deadline for the supply : 17. 12. 1990 19 . Procedure for determining the costs of supply (*) : tendering 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon on 25. 9. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 10 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 11 .  15. 12. 1990 (c) deadline for the supply : 15 . 1 . 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders J5): Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend , bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  No L 248/14 Official Journal of the European Communities 11 . 9, 90 ANNEX III 1 . Operation No ('): 348/90 2. Programme : 1990 3. Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A- 1 400 Vienna 4. Representative of the recipient ^) : UNRWA Field Supply and Transport Officer SAR, PO Box 4313 Damascus, Syria 5. Place or country of destination : Lebanon \ 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3)(6): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA2) 8 . Total quantity : 393 tonnes net 9. Number of lots : one 10. Packaging and marking 0(' °) : see list published in OJ N6 C 216, 14. 8 . 1987, p. 3 (under III.B) :  200-kg drums Q (')  the drums must carry the following wording: : 'ACTION No 348/90 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA FOR LEBANON / DATE OF PRODUCTION . . .' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing-landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lattakia 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 11 .  1 . 12. 1990 18 . Deadline for the supply : 17. 12. 1990 19. Procedure for determining the costs of supply (*): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 25. 9 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 10 . 1990 ^ (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 11 .  15. 12. 1990 (c) deadline for the supply : 15 . 1 . 1991 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders O : Bureau de l aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  11 . 9 . 90 Official Journal of the European Communities No L 248/ 15 ANNEX IV 1 . Operation No ('): 349/90 2. Programme : 1990 3. Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A- 1 400 Vienna 4. Representative of the recipient ^ : UNRWA Field Supply and Transport Officer SAR, PO Box 4313 Damascus, Syria 5. Place or country of destination : Syria 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (*)(*): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA2) 8 . Total quantity : 230 tonnes net 9. Number of lots : one 10. Packaging and marking (9): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  200-kg drums 00  the drums must carry the following wording : 'ACTION No 349/90 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / DATE OF PRODUCTION . . .' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing-landed 13. Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing : Lattakia 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at die port of shipment where the supply is awarded at the port of shipment stage : 1 . 11 .  1 . 12. 1990 18 . Deadline for the supply : 17. 12. 1990 19. Procedure for determining die costs of supply (*): tendering 20. Date of expiry of die period allowed for submission of tenders : 12 noon on 25. 9 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 10 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 11 .  15. 12. 1990 (c) deadline for the supply : 15. 1 . 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of die delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  No L 248/ 16 Official Journal of the European Communities 11 . 9 . 90 ANNEX V 1 . Operation No ('): 350/90 2. Programme : 1990 3. Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna 4. Representative of the recipient (*) : UNRWA Field Supply and Transport Officer Jordan, PO Box 484 Amman, Jordan 5. Place or country of destination : Jordan 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) (6) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA2) 8 . Total quantity : 359 tonnes net 9. Number of lots : one 10 . Packaging and marking : see list published in OJ No C 216, 14. 8. 1987, p. 3 (under III.B) :  200-kg drums 0 (*)  the drums must carry the following wording : ¢ACTION No 350/90 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA / DATE OF PRODUCTION ... / DATE OF EXPIRY . . . (PRODUCTION DATE PLUS 2 YEARS)' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing-landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing ("): Aqaba (optional for Lattakia (Syria)) 16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 11 .  1 . 12. 1990 18 . Deadline for the supply : 17. 12. 1990 19. Procedure for determining the costs of supply (*): tendering 20. Date of expiry of die period allowed for submission of tenders : 12 noon on 25. 9 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 10. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 5. 1 1 .  15. 12. 1 990 (c) deadline for the supply : 15. 1 . 1991 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (^ : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  11 . 9 . 90 Official Journal of the European Communities No L 248/17 Notes : (') The operation number is to be quoted in all correspondence . (J) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted . 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of , these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 0130,  236 20 05. (') The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. Q In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully Tilled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (*) Placed in 20-foot containers. Supply free at terminal , as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing are to be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The terminal handling charges or equivalent, costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and trans ­ port from the under hook stage up the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (v) The phytosanitary and origin certificates must be signed and stamped by the Syrian Consulate. This should include a mention that all consular charges have been paid. ( 10) The bill of lading must be marked 'Lattakia for Lebanon  goods in transit'. (") Where the merchandise is sent to Syria, the provisions set out in points 9 and 10 above apply (Lattakia for Jordan  goods in transit).